UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   7/6/21
JAMES J. POLIDORA,
              Plaintiff,                             19-CV-1290 (AJN) (BCM)
       -against-                                     ORDER
D'AGOSTINO & ASSOCIATES,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated July 2, 2021 (Dkt. No. 78), Judge Nathan referred defendant's letter-

motion to "strike" (exclude) plaintiff's expert report (Dkt. No. 77) to me for report and

recommendation. No response to the letter-motion was filed by plaintiff. As written, the expert

report of Jessica Di Bianca, Esq. appears vulnerable to defendant's motion, because:

       (a)    The expert "explicitly lards [her] report with opinions that the defendants

              committed 'legal malpractice'" (sometimes termed "professional negligence")

              although "[t]he established law of this circuit plainly prohibits the admission of

              such testimony," Protostorm, LLC v. Antonelli, Terry, Stout & Kraus, LLP, No.

              08-CV-0931-PKC-JO, 2014 WL 12788845, at *11 (E.D.N.Y. Mar. 31, 2014),

              adopted as modified, July 15, 2014 (permitting plaintiff's expert in legal

              malpractice case arising out of patent application to testify as to patentability and

              damages but excluding his opinions as to "ultimate questions of law," including

              "whether the defendants committed malpractice," id. at *11);

       (b)    The expert explicitly opines that defendant committed "fraud," which is another

              ultimate question of law;

       (c)    In the course of reaching her conclusions as to legal malpractice and fraud, the

              expert   offers   opinions   as   to   defendant's   intentions   and    motivations,
       notwithstanding that a lawyer's opinion as to the mental state of another lawyer is

       generally "inadmissible because [it has] 'no basis in any relevant body of

       knowledge or expertise,'" and because "[i]dentifying the state of mind with which

       the defendants acted (or failed to act) is a 'classic jury question and not one for the

       experts,'" Protostorm, 2014 WL 12788845, at *11 (quoting Deutsch v. Novartis

       Pharms. Corp., 768 F. Supp. 2d 420, 442 (E.D.N.Y. 2011), and In re Rezulin

       Prods. Liab. Litig., 309 F. Supp. 2d 531, 547 (S.D.N.Y. 2004)); see also Kidder,

       Peabody & Co. v. IAG Int'l Acceptance Grp., N.V., 14 F. Supp. 2d 391, 398

       (S.D.N.Y. 1998); and

(d)    The expert purports to instruct the jury as to the elements of plaintiff's claims for

       legal malpractice and fraud. That task is the sole province of the Court. See

       United States v. Duncan, 42 F.3d 97, 101 (2d Cir. 1994) ("Generally, the use of

       expert testimony is not permitted if it will 'usurp either the role of the trial judge

       in instructing the jury as to the applicable law or the role of the jury in applying

       that law to the facts before it.'" (quoting United States v. Bilzerian, 926 F.2d 1285,

       1294 (2d Cir. 1991))).

For the sake of efficiency, the Court orders as follows:

1.     Plaintiff may, without penalty, withdraw Ms. Di Bianca's report and re-serve an

       amended report. Should plaintiff wish to avail himself of this opportunity, he must

       so advise the Court, in writing, no later than July 13, 2021, and must serve his

       amended report no later than July 27, 2021. Plaintiff is advised that the Court is

       unlikely to provide another opportunity to amend his expert report.




                                         2
      2.    Should plaintiff wish to stand on Ms. Di Bianca's current report, he must so

            advise the Court, in writing, no later than July 13, 2021, in which case

            defendant's motion to exclude plaintiff's expert report must be filed no later than

            July 27, 2021. Opposition and reply papers will be due in accordance with Local

            Civ. R. 6.1(b).

      3.    The deadlines for defendant to serve its rebuttal expert report and for the parties to

            complete expert depositions (see Dkt. No. 63 ¶ 3) are SUSPENDED pending

            service of an amended expert report by plaintiff or resolution of defendant's

            anticipated motion.

Dated: New York, New York
       July 6, 2021                        SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              3
